Order entered September 16, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00578-CV

     SOVEREIGN J.B. GAINES, VICE PRESIDENT ONE LOVE UNITY AMONG
                      BROTHER & SISTER, Appellant

                                              V.

   HONORABLE JUDGE JUAN JASSO, PRECINCT 5 PL. 2 DALLAS, TX, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-01981

                                           ORDER
       The reporter’s record in this case has not been filed. By letter dated July 12, 2016, we

informed appellant the court reporter notified us that the reporter’s record had not been filed

because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellant to provide the Court with written verification he had

requested the record and had paid for or made arrangements to pay for the record, or had been

found entitled to proceed without payment of costs. We cautioned appellant that failure to

provide the required documentation within ten days might result in the appeal being ordered

submitted without the reporter’s record.   To date, appellant has not provided the required
documentation or otherwise corresponded with the Court regarding the status of the reporter’s

record. Therefore, we ORDER this appeal submitted without a reporter’s record.

        Our records indicate appellant filed a brief on June 6, 2016 prior to clerk’s record being

filed. We notified appellant by letter dated June 9, 2016 that the brief did not comply with the

rules of appellate procedure and identified the specific deficiencies to be corrected. We also

informed appellant the amended brief was not due until thirty days after the record was filed.

Because this appeal is being submitted without a reporter’s record, appellant’s amended brief is

due THIRTY DAYS from the date of this order.

        Failure to file an amended brief that complies with the rules of appellate procedure may

result in the dismissal of this appeal without further notice.      TEX. R. APP. P. 38.8(a)(1),

42.3(b),(c).


                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE